NUMBER 13-20-00537-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOHNNY GONZALEZ,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This cause is before the Court regarding the appellant’s failure to file a designation

and make arrangements for preparation of the reporter’s record. On February 4, 2021,

the Clerk of this Court notified appellant that the reporter’s record was originally due on

February 1, 2021, and that the court reporter, Sharon Rodriguez, notified this Court that

appellant failed to file a designation and make payment arrangements for preparation of
the reporter’s record. Appellant was advised that, if the defect was not corrected within

ten days from the date of receipt of this notice, the matter would be referred to the Court

for appropriate action. See TEX. R. APP. P. 37.3(c)(1). Appellant failed to file a response

and failed to furnish proof that arrangements have been made for the preparation of the

reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See id. Accordingly, this appeal is ABATED and

the cause REMANDED to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal; (2) whether his present attorney will diligently

pursue the appeal; (3) if it be determined that the present attorney will not diligently pursue

the appeal, whether appellant is indigent, and if so, whether other counsel should be

appointed to represent him; (4) if appellant is not indigent and the present attorney will

not diligently pursue the appeal, what steps need to be taken to ensure that appellant will

promptly obtain the services of another attorney to pursue the appeal; and (5) if any other

orders are necessary to ensure the proper and timely pursuit of appellant’s appeal. If

new counsel is appointed, the name, address, telephone number, and state bar number

of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a reporter's record of any

                                              2
proceedings to be prepared. The reporter's record, if any, shall be filed with the Clerk of

this Court within thirty days from the date of this order.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
14th day of April, 2021.




                                              3